DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2021 has been entered.
 Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed with an RCE on 09/22/2021. Claims 1, 3, 5-6 and 8-9 are amended. Claim 4 is cancelled. Claims 1-3 and 5-9 are currently pending.
Response to Arguments
Applicant’s arguments, see Remarks, filed 09/22/2021, with respect to the rejection(s) of claim(s) 1 and 6-8 under 35 U.S.C. 103 as being unpatentable over Van Bladel in view of Miller; and claims 2-3, 5 and 9 under 35 U.S.C. 103 as being unpatentable over Van Bladel in view of Miller and Schatz, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Willard and Belef as discussed below.
Claim Objections
Claims 1, 3 and 5 are objected to because of the following informalities:  
In claim 1, the preamble, the phrase, “an apparatus for securing the wall of an endoluminal prostheses” should read “an apparatus for securing the wall of an endoluminal prosthesis” to refer to a single prosthesis, since the instant spec. describes deploying a single prosthesis (para. [0017] of the instant spec.).
In claim 1, line 4, the phrase “a elongate needle sleeve” should read “an elongate needle sleeve”.
In claim 3, line 3, the phrase “its low-profile, diametrically reduced position” should read “the low-profile, diametrically reduced position” to refer to the position introduced in claim 2.
In claim 5, line 3, the phrase “its low-profile configuration” should read “the low-profile, diametrically reduced position” to refer to the position previously introduced.
In claim 5, lines 4-5, the phrase “its radially extended position” should read “the radially extended position”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 7, the claim recites “where the configuration of the legs of the connected implants are interdigitated in the absence of material between the fastener elements”. The instant spec. describes the legs of the proximal and distal implants being interdigitated with each other at least in the absence of tissue between the implants (para. [0022]). However, the proximal and distal implants are configured to lock together in a clamped position via one or more tangs 300 of proximal implant and one or more grooves or recesses of locking tube 220 of distal implant (para. [0021]; fig. 2), such that there would be material between the proximal and distal implants when they are connected and interdigitated via their locking mechanism. Further, the instant spec. describes the proximal and distal implants being interdigitated and applying a clamping force to both tissue and non-tissue layers, such that there would be material between the implants. Therefore, the instant spec. does not provide support for absence of material between the fastener elements, since the fastener elements would still be locked together and include material in between them as depicted in fig. 2.
	Accordingly, claim 7 fails to provide written description support for the absence of material between the fastener elements, since the proximal and distal implants would be connected and include material via the locking mechanism in this configuration.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Regarding claim 1, the claim recites “the prosthesis” in line 24. There is insufficient antecedent basis for this limitation in the claim, since a single prosthesis has not been previously introduced. Further, it is unclear whether the phrase is referring to a prosthesis of the prostheses introduced in the preamble, or introducing a new, separate prosthesis. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a single prosthesis.
	Further, the claim recites “the prosthesis wall” in line 1 on pg. 3. There is insufficient antecedent basis for this limitation in the claim, since a wall of a single prosthesis has not been previously introduced. Further, it is unclear whether the phrase is referring to a wall of a single prosthesis of the prostheses in the preamble, or introducing a new, separate wall. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a single prosthesis wall.
	Regarding claim 5, the claim recites “a needle sleeve” in line 2. It is unclear whether the phrase is referring to the needle sleeve introduced in claim 1, or introducing a new, separate needle sleeve. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the needle sleeve previously introduced.
	Regarding claim 7, the claim recites “the implants” in line 2. There is insufficient antecedent basis for this limitation in the claim, since implants have not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the fastener elements previously introduced.

	Further, the claim recites “where the configurations of the legs of the connected implants are interdigitated in the absence of material between the fastener elements”. It is unclear how there is a lack of material between the fastener elements when the legs are interdigitated, since the instant spec. discloses the fastener elements in a locked configuration such that there would be material between them in this configuration (fig. 2). Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the fastener elements interdigitated in a connected configuration.
	Regarding claim 8, the claim recites “a previously placed endovascular prosthesis”. It is unclear whether the phrase is referring to the prosthesis as introduced in claim 1, or introducing a new, separate prosthesis. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the same prosthesis as previously introduced.
	Further, the claim recites “the implants” in line 13. There is insufficient antecedent basis for this limitation in the claim, since implants have not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the fastener elements.
	Regarding claim 9, the claim recites “the distal tip of the needle”. There is insufficient antecedent basis for this limitation in the claim, since a distal tip has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the sharp distal end of the needle.
	Claims 2-3 and 6 are indefinite due to their dependencies on indefinite base claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Willard (US 2019/0290419 A1) in view of Belef (US 2007/0049970 A1).
	Regarding claim 1, Willard discloses (abstract; paras. [0019]-[0066]; figs. 1-12) an apparatus for securing the wall of an endoluminal prostheses to the wall of an anatomical vessel comprising: 

	a needle (1002, para. [0055]; fig. 10) having a sharp distal end (sharp point 1004, fig. 10);
	a fastener assembly (100, para. [0019]; fig. 9) contained in the needle (fig. 10), the fastener assembly having a distal fastener element (exterior tine 104) and a proximal fastener element (interior tine 106) the elements being advanceable separately and sequentially through and out of the needle (paras. [0058]-[0062], tines 104 and 106 are advanced separately), thereby to deploy the fastener elements (figs. 10-12); 
	the distal fastener element comprising an expandable portion (exterior tine 104 expands to relaxed state, figs. 10-12) adapted to expand from a diametrically reduced delivery configuration to a diametrically expanded deployed configuration (paras. [0030] and [0058]; figs. 10-12); 
	the proximal fastener element comprising an expandable portion (interior tine 106 expands to relaxed state, figs. 10-12) adapted to expand from a diametrically reduced delivery configuration to a diametrically expanded deployed configuration (paras. [0030] and [0062]; figs. 10-12), the proximal and distal fastener elements being connectible to each other after deployment (figs. 10-12); 
	whereby, with the distal end of the catheter within the prosthesis (fig. 5), the needle is enabled to be advanced out of the catheter (needle advanced out of 602, para. [0057]) and be directed radially outwardly through both the prosthesis wall and the vessel wall (602 is deflectable and needle penetrates stent-graft and vessel wall, para. [0058]; figs. 5 and 10-12), then to eject and deploy the distal fastener element out of the needle externally of the vessel wall (exterior tine 104 ejected externally of vessel wall, para. [0058]; figs. 10-12), then to withdraw the needle back into the prosthesis and to eject and deploy the proximal fastener element within the lumen of the prosthesis (needle is withdrawn back into 602, then interior tine 106 deployed, paras. [0059]-[0062]; figs. 10-12); 

	However, Willard fails to disclose a elongate needle sleeve having proximal and distal portions, the distal portion being pre-formed to have an unconstrained configuration in which it extends at an angle to and at least partly radially away from the proximal portion, the needle sleeve being movable through the catheter lumen with the lumen constraining the distal portion of the needle sleeve from assuming its unconstrained configuration, the sleeve being movable to extend the distal portion distally beyond the distal end of the catheter to enable the distal portion to assume its unconstrained configuration; and the needle disposed in the needle sleeve, the needle being extendable distally beyond the distal end of the needle sleeve; the distal portion of the needle sleeve can be extended to assume its unconstrained configuration to enable the needle to be advanced out of the catheter and be directed radially outwardly through both the prosthesis wall and the vessel wall.
	Belef teaches (paras. [0139]-[0154]; figs. 4a-5g), in the same field of endeavor, a delivery device for fastener elements including a catheter (outer tubular member 123, para. [0141]; fig. 5g), a needle (inner member 120, para. [0140]; fig. 5a) and a fastener assembly contained in the needle (anchor device 303 deployed from distal end 121 and coupled to suture contained within needle, figs. 4a-4e), and further teaches an elongate needle sleeve (stylet 131, which may be an outer tubular member placed outside needle 120, para. [0154]; fig. 5g) having proximal and distal portions, the distal portion being pre-formed to have an unconstrained configuration in which it extends at an angle to and at least partly radially away from the proximal portion (stylet 131 is curved at distal portion and would therefore extend radially away from proximal portion, para. [0154]; fig. 5g), the needle sleeve being movable through the catheter lumen (stylet causes needle to curve and would therefore be movable with needle, para. [0154]) with the lumen constraining the distal portion of the needle sleeve from assuming its 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Willard’s device to include a needle sleeve that is deflectable as claimed, as taught by Belef, in order to provide the needle with the capability to deflect, which would provide the device with access to different areas of tissue or penetrate a separate side of tissue.
	Regarding claim 6, Willard (as modified) teaches the device of claim 1. 
	However, Willard (as modified) fails to teaches wherein the needle sleeve is formed from a resilient material that enables the proximal and distal portions of the sleeve to be withdrawn into the catheter and enable the distal portion to assume its angled position when extended from the catheter.
	However, Belef teaches (paras. [0153]-[0154]), in the same field of endeavor, the needle formed from a resilient material in order to be configured to deflect into a curved state (needle may be formed from elastic or shape memory material, which one of ordinary skill would’ve understood to be resilient, paras. [0153]-[0154]).
In re Leshin, 125 USPQ 416.
	Regarding claim 8, Willard (as modified) teaches the device of claim 1. Willard further discloses (abstract; paras. [0019]-[0066]; figs. 1-12) a method for fixing an endoluminal prosthesis to the wall of an anatomical vessel comprising: 
	providing the apparatus of claim 1 (see rejection of claim 1 above); 
	advancing the catheter endoluminally through a patient's vasculature and into a previously placed endovascular prosthesis (delivery sheath directs anchor toward vessel, para. [0045]; figs. 5 and 10-12); 
	extending the needle from the catheter and advancing it radially to pierce the prosthesis and the vessel wall (needle is advanced out of delivery sheath to penetrate stent-graft and vessel wall, para. [0057]; figs. 10-12); 
	deploying the distal fastener element from the needle externally of the vessel wall (exterior tine 104 deployed, para. [0058]); 
	retracting the needle back into the prosthesis and then deploying the proximal fastener element (needle withdrawn and interior tine 106 deployed, paras. [0059]-[0062]); 
	drawing the fastener elements together to fix the prosthesis to the vessel wall and lock the implants together with a portion of the fastener assembly transfixing both the prosthesis and the vessel wall (tine connector 108 draws exterior tine 104 and interior tine 106 together, locking tines together via stent-graft and vessel wall, figs. 10-12).

Claims 2-3, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Willard in view of Belef as applied to claims 1 and 8 above, and further in view of Houser (US 6293955 B1).
	Regarding claim 2, Willard (as modified) teaches the device of claim 1. 
	However, Willard (as modified) fails to teach further comprising: the needle having a stop member disposed on its exterior to limit the extent to which the needle can protrude beyond the vessel wall; wherein the stop member is movable between a radially extended position which it may function as a stop member and a low-profile, diametrically reduced position containable within the needle sleeve.
	Houser teaches (col. 9 line 18-col. 10 line 6; fig. 26), in the same field of endeavor, a device for securing fixation mechanisms to different locations along a blood vessel including a needle (216, fig. 26), wherein the needle includes a stop member (226) disposed on its exterior (fig. 26) to limit the extent to which the needle can protrude beyond the vessel wall (stop 226 limits the degree to which needle can be inserted into tissue, col. 9 lines 18-30); wherein the stop member is movable between a radially extended position which it may function as a stop member and a low-profile, diametrically reduced position containable within the device (stop member is collapsible within dilator, col. 9 lines 18-30), for the purpose of limiting the degree to which the needle can be inserted into tissue, thus preventing excessive, damaging perforations (col. 9 lines 18-30).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Willard’s (as modified) device to include a stop member, as taught by Houser, in order to limit the degree to which the needle can be inserted into tissue, thus preventing excessive, damaging perforations.
	The combination of Willard (as modified) and Houser further teaches wherein the stop member is movable between a radially extended position which it may function as a stop member and a low-profile, diametrically reduced position containable within the needle sleeve (needle 1002 of Willard 
	Regarding claim 3, Willard (as modified) teaches the device of claim 2. Willard (as modified) further teaches wherein the stop member is formed from an elastic material (stop 226 opens as depicted in fig. 26 of Houser and collapsible as its withdrawn into the device, therefore one of ordinary skill would’ve understood stop 226 to maintain its shape and be formed of an elastic material when transitioning between open and closed configurations, col. 9 lines 18-30 of Houser) and wherein the stop member self-expands upon advancement of the needle out of the needle sleeve and returns to its low-profile, diametrically reduced position as the needle is retracted back into the needle sleeve (stop 226 collapsible as its withdrawn into device, therefore stop 226 would be self-expandable as it’s distally deployed out of device/needle sleeve).
	Regarding claim 5, Willard (as modified) teaches the device of claim 3. Willard (as modified) further teaches further comprising: a needle sleeve being movable relative to the needle between a position in which the stop member is constrained in its low-profile configuration by the needle sleeve and another position in which the stop member is free to assume its radially extended position (one of ordinary skill would’ve understood stylet 131 to be movable and therefore capable of causing stop 226 to collapse/expand, since stylet 131 moves distally into a curved configuration, para. [0154] and fig. 5g of Belef, fig. 26 of Houser).
	Regarding claim 9, Willard (as modified) teaches the device of claim 8. 
	However, Willard (as modified) fails to teach limiting the extent to which the distal tip of the needle protrudes beyond the vessel wall.
	Houser teaches (col. 9 line 18-col. 10 line 6; fig. 26), in the same field of endeavor, a device for securing fixation mechanisms to different locations along a blood vessel including a needle (216, fig. 26), wherein the needle includes a stop member (226) limiting the extent to which the distal tip of the 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Willard’s (as modified) device to include a stop member, as taught by Houser, in order to limit the degree to which the needle can be inserted into tissue, thus preventing excessive, damaging perforations.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Willard in view of Belef as applied to claim 1 above, and further in view of Miller (US 2015/0173765 A1).
	Regarding claim 7, Willard (as modified) teaches the device of claim 1. 
	Willard further discloses wherein the expandable portions of each of the implants comprises a plurality of radially extendable legs (exterior tine 104 includes tips 110 and 112, interior tine 106 includes tip 116 and 118, paras. [0023]-[0024]; fig. 2).
	However, Willard (as modified) fails to teach where the configurations of the legs of the connected implants are interdigitated in the absence of material between the fastener elements.
	Miller teaches (paras. [0241]-[0243]; fig. 111), in the same field of endeavor, a delivery device including proximal and distal implants (proximal implant 210e, distal implant 205e, para. [0241], note implants may also be used to attach stent-graft to a native vessel, see para. [0283]), wherein the legs of the implants are interdigitated in the absence of material between the fastener elements (implants lock together, para. [0241]; fig. 111), for the purpose of providing a locking configuration for the implants that can further secure tissue in relation to the implants (paras. [0241]-[0242]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Willard’s (as modified) device with the configuration of the legs being interdigitated, as taught by Miller, in order to provide a secure locking configuration for the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2005/0177181 A1 to Kagan, disclosing a needle deploying a fastening assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771              

/DIANE D YABUT/Primary Examiner, Art Unit 3771